 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”) is made and
entered into by and between AMER SALEEM (“Employee”) and BCB COMMUNITY BANK
(“Employer”) (collectively, “the Parties”), both of whom wish to separate their
employment relationship in an amicable manner.  This Agreement shall become
effective as of the date set forth in Paragraph 14 herein (the "Effective
Date").  

 

Now, therefore, in consideration of the mutual promises and covenants contained herein, it is
agreed as follows:

 

1.     Separation Date.
 Employee’s last day of employment with the Employer shall be May 31, 2014  (the
"Separation Date”).  The Employer will pay Employee his salary through the
Separation
Date, and all normal deductions and regular payroll tax withholdings will be
made. These monies shall be included on the W-2 form that the Employer shall issue for 2014. The
 Employer  shall continue  to  provide  all  Employee  Benefits  to  which
 Employee was entitled through the Separation Date, except as modified herein.

 

2.   Severance.  In consideration for the promises made by Employee herein, the
Employer shall make a payment to Employee in the amount of $175,000.00
("Severance Payment"). The payment of the monies described in this paragraph
shall be delivered to Employee within thirty (30) days of the Effective Date of
this Agreement.   The Severance Payment shall be subject to applicable taxes and
other payroll deductions required by law, and these monies shall be included on
the W-2 form the Employer will issue to Employee for 2014.  

 

3.    401(k) Contribution.  Employee shall be entitled to have deducted from the
Severance Payment the maximum contribution allowed him by law to fund his
portion of his 401(k) Plan with Employer for the calendar year 2014. The
Employer shall not be required to make any contribution to the Employee's 401(k)
Plan based upon the Severance Payment received by the Employee. The Employer
shall make any contributions it is required to make under the Employee's 401(k)
Plan through May 31, 2014.  

 

4.    Taxes.  Employee agrees that, to the extent that any federal, state
or local taxes may be or become due or payable as a result of the Severance
Payment, he shall be solely responsible for paying such taxes. Employee further
agrees that he will indemnify the Employer, its agents, employees, members,
former employees, partners, directors, officers, trustees, consultants,
shareholders, attorneys and insurers, both past and present, from, and hold them
harmless against, any claim, liability, penalty or tax made and/or imposed
by any local, state or federal governmental entity or a
 court of competent jurisdiction for such unpaid taxes, including costs
and counsel fees incurred by the Employer as a result of such claims.

 

5.   Health Insurance Coverage.  Employer shall provide Employee with the health
insurance coverage and dental coverage which is substantially similar to the
health insurance coverage in place for the Employee as of the Separation Date
through May 31, 2015 ("Health Coverage"). The Employer shall be responsible for
making its share of the premium payment for the Health Coverage in the
same proportion as in effect as of the Separation Date. The Employee



1

 

--------------------------------------------------------------------------------

 

 

shall be responsible for making his share of the premium payment for the Health
Coverage in the same proportion as in effect as of the Separation Date. The
Employee's share of the premium payment for the Health Coverage through May 31,
2015, shall be deducted, in full, from the Severance Payment. The Employer shall
make payments from that deduction for the Health Coverage through May 31, 2015.
The Health Coverage shall remain in effect for so long as the Employee is not
eligible for reasonably-comparable health insurance through a different
employer.  If the Employee becomes eligible for reasonably-comparable health
insurance through a different employer, the Employer shall refund to the
Employee, on a pro rata basis, the amount deducted from the Severance Payment
for the Health Coverage.

 

6.Other Benefits.  As of the Separation Date, any and all other benefits
including, but not limited to, life insurance and/or disability coverage shall
cease and terminate, which shall also include the Employee’s participation in
employee benefit plans, including, but not limited to stock benefit plans,
retirements plans, supplemental retirement plans, pension plans, profit-sharing,
health-and-accident plans and any other employee benefit plan made available by
Employer to the Employee as of the Separation Date. However, nothing shall limit
or affect, except as limited and/or affected by applicable law, the Employee’s
ability to manage, maintain, administer and control the employee benefit plans,
including his 401(k) Plan, in which the Employee participates as of the
Separation Date.   

 

7.Non-Compete/Non-Solicitation.  Employee hereby covenants and agrees that, for
a period of one (1) year following the Effective Date of this Agreement, he
shall not, directly or indirectly:

 

(a) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Employer, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever which competes with the business of the
Employer within fifteen (15) miles from Employer’s current headquarters located
at 591-595 Avenue C, Bayonne, New Jersey 07002;

 

(b) become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, financial
institution, bank or bank holding company, insurance company or agency, any
mortgage or loan broker or any other entity, which operates a branch within
fifteen (15) miles from Employer’s current headquarters located at 591-595
Avenue C, Bayonne, New Jersey 07002; or

 

(c) solicit, provide any information, advice or recommendation, or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Employer to
terminate an existing business or commercial relationship with the Employer.    

 

(d)



The provisions of this Section have been particularly bargained and negotiated
for,



2

 

--------------------------------------------------------------------------------

 

 

and are an integral and material part of the consideration upon which the
Agreement is based. Employer shall at all timed maintain the right to seek
enforcement of these provisions whether or not the Employer has previously
refrained from seeking enforcement of any such provision as to Employee or any
other individual who has signed an agreement with similar provisions.

 

8.General Release.  In consideration for the payments and other consideration
given in this Agreement, Employee hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Employer and any of its
predecessors, successors, parents, affiliated or subsidiary companies, and its
or their present or former officers, directors, agents, Board members,
representatives or employees, and the various Employer benefit plans,
committees, trustees, fiduciaries, trusts and their respective successors and
assigns, heirs, executors and personal or legal representatives (hereinafter
collectively referred to as the “Releasees”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
costs, losses, accounts, covenants, contracts, controversies, agreements,
promises, leases, damages, obligations, liabilities, and expenses (including
attorneys' fees and costs) of every kind, nature and description whatsoever,
whether known or unknown, asserted or unasserted, in law, equity, or mixed,
that Employee ever had, now has, or hereafter can, shall or may have against the
Employer by reason of, on account of, or arising out of any matter, cause or
thing whatsoever that has happened, developed, or occurred prior to the date of
this Agreement. The claims released include, but are not limited to:

 

(a)all statutory claims, including but not limited to claims arising under the
New Jersey Law Against Discrimination (as amended), the New Jersey Civil Rights
Act, the New Jersey Conscientious Employee Protection Act (as amended), the New
Jersey Family Leave Act, Title VII of the Civil Rights Act of 1964 (as amended),
Sections 1981 through 1988 of Title 42 of the United States Code (as amended),
the Age Discrimination in Employment Act of 1967 (as amended, including the
Older Workers’ Benefit Protection Act), the Americans with Disabilities Act of
1990 (as amended), the Rehabilitation Act, the Employee Retirement Income
Security Act of 1974 (as amended), the Fair Labor Standards Act (as amended),
the Uniformed Services Employment and Reemployment Rights Act of 1994, the
National Labor Relations Act (as amended), the Federal Warn Act (as amended),
the New Jersey Millville Dallas Airmotive Plan Job Loss Notification Act (as
amended), the Family and Medical Leave Act of 1993, the Occupational Safety and
Health Act (as amended), the Equal Pay Act (as amended), the New Jersey Minimum
Wage Law (as amended), the New Jersey Wage and Hour Law (as amended), Equal Pay
Law for New Jersey (as amended), the New Jersey Worker Health and Safety Act (as
amended) the Labor Management Relations Act (as amended);

 

(b)all claims arising under the United States or New Jersey Constitutions;

 

(c)all claims arising under any Executive Order or derived from or based   upon
any state or federal regulations;

 

(d)all common law claims, including but not limited to any and all rights to
discovery, claims for wrongful discharge, constructive discharge, violation of
public



3

 

--------------------------------------------------------------------------------

 

 

policy, breach of an express or implied contract, breach of an implied covenant
of good faith and fair dealing, negligent or intentional infliction of emotional
distress, defamation, conspiracy, tortious interference with contract or
prospective economic advantage, promissory estoppel, equitable estoppel, fraud,
misrepresentation, detrimental reliance, retaliation, and negligence;

 

(e) all claims for any compensation including commissions, back wages, front
pay, punitive damages, pay increases, bonuses or awards, fringe benefits,
disability benefits, severance benefits, reinstatement, retroactive  seniority,
pension benefits, contributions to retirement plans, or any other form of
economic loss;

 

(f) all claims for personal injury, including physical injury, mental anguish,
emotional distress, pain and suffering, embarrassment, humiliation, damage to
name or reputation, interest, liquidated damages, and punitive damages; and

 

(g) all claims for costs, interest, and attorneys’ fees.

 

Nothing contained in this paragraph is intended, nor shall be construed: (i) to
waive or release any future claim arising after the date this Agreement is
signed by Employee; or (ii) to limit Employee’s right to enforce the terms of
this Agreement.  Employee understands that the Employer’s offer to provide the
payments and other consideration in this Agreement, does not constitute an
admission by the Employer that it has violated any statute, regulation,
ordinance, contract, agreement or any other legal obligation that it may owe to
him with respect to any aspect of his employment with the Employer or his
separation therefrom.

 

Employee also acknowledges and agrees that while this Agreement does not
preclude him from filing a charge with the National Labor Relations Board, the
Equal Employment Opportunity Commission or a similar state or local governmental
entity, or from participating in any investigation or proceeding with such
governmental entity , he will not personally recover monies, and expressly
waives the right to recover such monies for any complaint or charge filed
against the Releasees with any federal, state or local governmental entity or
court.

 

9.     Confidentiality.   after the Effective Date, Employee agrees not to
divulge or use to the detriment of the Employer, his benefit, or the benefit of
any other person, any proprietary or confidential information or trade secrets
related to the Employer including, without limitation, knowledge of the business
activities, plans for business activities, the Employer’s trade secrets or other
intellectual property rights, personnel information, know-how, customer lists,
pricing information or other confidential or proprietary data, including
information acquired in connection with his employment by the Employer
(collectively, “Confidential Information”), and further agrees as follows:

 

(a)  Employee recognizes and acknowledges that the Confidential Information are
valuable, special and unique assets of the business of the Employer.  Employer
will not disclose any Confidential Information to any person, firm, corporation,
or other entity for any reason or purpose whatsoever unless expressly authorized
by the Board or required by law.  Notwithstanding the foregoing, Employee may
disclose any knowledge of



4

 

--------------------------------------------------------------------------------

 

 

banking, financial and/or economic principles, concepts or ideas which are not
solely and exclusively derived from the business plans and activities of the
Employer.  Further, Employee may disclose information regarding the business
activities of Employer to any bank regulator having regulatory jurisdiction over
the activities of the Employer pursuant to a formal regulatory request.  In the
event of a breach or threatened breach by Employee of the provisions of this
Section, the Employer will be entitled to an injunction restraining Employee
from disclosing, in whole or in part, Confidential Information or from rendering
any services to any person, firm, corporation, or other entity to whom such
knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed.  Nothing herein will be construed as prohibiting the Employer from
pursuing any other remedies available to the Employer for such breach or
threatened breach, including the recovery of damages from Employee.



 

(b)Information/Cooperation.  Employee shall, upon reasonable notice, furnish
such information and assistance to Employer as may be reasonably required by
Employer, in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that
Employee shall not be required to provide information or assistance with respect
to any litigation between Employee and Employer or any other subsidiaries or
affiliates.

 

(c)Employee and the Employer agree to maintain in confidence and not to disclose
the terms of this Agreement, including but not limited to the amount of same
and/or any facts surrounding Employee’s employment and separation from
employment. It shall not be considered a breach of the obligation of
confidentiality for Employee to make disclosure of the settlement terms to his
immediate family (who shall first be expressly advised of, and also be bound by,
the same requirement of confidentiality), or to make disclosure of the
settlement terms and the underlying events in order to obtain private and
confidential legal, tax or financial advice, or to respond to any inquiry from
any governmental entity or Employer regarding a tax filing or in response to a
court order. Employee agrees that if he is served with or otherwise receives
notice of any such court order, or if he believes such disclosure is required by
any state or federal law, he shall immediately provide written notice to the
Employer so that it may be afforded the opportunity to oppose same prior to any
such disclosure. It shall not be considered a breach of the obligation of
confidentiality for the Employer to make disclosure of the terms of this
Agreement to the extent necessary to obtain approval for, and as required for
implementation of, the terms, or for purposes of reporting this Agreement
internally, or as part of normal external disclosure of financial information to
an auditor, or as required by taxing or other governmental authorities. Employee
and the Employer represent that no unauthorized disclosures concerning the terms
of the Agreement were made prior to signing this Agreement. In the event
Employee is asked about the terms of this Agreement, he may state that he and
the Employer have separated their employment relationship in an amicable manner.

 

10.     Return of Property.  If he has not done so already, Employee shall
return to the Employer all of its property in his possession including, but not
limited to, all corporate credit cards, iPads, computers, laptops, cell phones,
Blackberries, accessories, books, records,



5

 

--------------------------------------------------------------------------------

 

 

documents, data, and other materials and equipment owned by the Employer. All
information or data of any type, whether created, sent or received by Employee
on any computer, e-mail system or other electronic medium to which he has been
provided access by the Employer is solely and exclusively the property of the
Employer. Employee shall have no ownership or other rights or any expectation of
privacy with respect to any such material or content.

 

11.   Breach of the Agreement.  Any breach by Employee of his obligations under
this Agreement shall be considered a material breach of this Agreement.
 Employee acknowledges and agrees that, in the event of such a breach or
threatened breach by him, the Employer, in addition to any other rights and
remedies it may have, shall be entitled to appropriate injunctive relief and
shall further be entitled to recover its reasonable costs and attorneys’ fees
incurred in seeking relief for any such breach or threatened breach. In the
event that either party breaches this Agreement, then the non-breaching party
may commence any action in law or in equity to enforce its contractual rights.
The successful party shall be entitled to apply to a court of competent
jurisdiction for an award of reasonable attorney’s fees and court costs incurred
in enforcing the terms of this Agreement. "Reasonable attorneys' fees and court
costs" shall include attorneys' fees and legal expenses, whether or not there is
a lawsuit, and attorneys' fees and legal expenses incurred in bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services
 incurred by the  non-breaching party.  

 

12.   Non-Disparagement. Employee and the Employer agree that they will not
criticize, denigrate, or disparage each other as set forth herein. To that end,
Employee will not make any comments or statements to the press, the Employer’s
current or former employees, any individual or entity with whom the Employer has
a business relationship, or any other person if such comment or statement could
adversely affect the conduct of the business of the Employer, or any of the
plans, prospects, or business reputation of the Employer. To the extent either
Employee or the Employer are legally required to disclose to a governmental
entity or other third party the reason(s) for Employee’s separation from the
Employer, the Employer or Employee shall provide only his dates of employment
and positions held. Any prospective employer of Employee shall be informed
that such limited information is disclosed in accordance with the Employer’s
policy.  Employee should direct any inquiries to John Brogan, Vice
President/General Counsel. By agreeing to this provision, the Employer is not
accepting liability for statements made by current or former employees made
outside the scope of employment.

 

13.   Other Consideration.  Employee acknowledges that the only consideration he
has received for signing this Agreement is as set forth herein. No other
promise, inducement, threat, agreement or understanding of any kind or
description has been made with him or to him to cause him to enter into this
Agreement. Employee further acknowledges that the consideration he is receiving
from the Employer through this Agreement is greater than any amount he would
otherwise be entitled to from the Employer.

 

14.   Review and Revocation.  Employee understands that he shall be given a
period of ten  (10) calendar days from the Separation Date to review and
consider this Agreement before signing it. He also understands that he is free
to use as much of the ten  (10) day period as he wishes or considers necessary
before deciding to sign this Agreement, and that he may request an



6

 

--------------------------------------------------------------------------------

 

 

extension of time, if necessary, to review and consider this Agreement before
signing it.  If the Employee executes this Agreement within the aforesaid ten
(10) calendar-day period, he understands that he may revoke his execution of the
Agreement within three  (3) calendar days of signing it by delivering written
notice of revocation to John Brogan, Vice President/General Counsel. If Employee
has not revoked his signature of this Agreement by written notice received
within the three  (3) day period, it shall become effective immediately at the
conclusion of the three (3) day period (the "Effective Date").

 

15.  Opportunity to Consult with Attorney.  Employee agrees that he has had the
opportunity to review this Agreement with an attorney, that the Employer
recommends that he review this Agreement with an attorney, and that he fully
understands the terms and conditions of this Agreement.

 

16.   Enforceability.  Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms or provisions shall not be affected thereby and said illegal,
unenforceable or invalid part, term or provision shall be deemed not to be part
of this Agreement.

 

17.   Choice of Law and Forum.  This Agreement shall be governed by New Jersey
law, and the courts of the State of New Jersey, either federal or state, shall
have jurisdiction over, and be the proper venue for, any disputes arising out of
this Agreement.

 

18.    Entire Understanding.  This Agreement sets forth the entire understanding
and agreement between the Parties and fully supersedes any and all prior
contracts or agreements between the Parties pertaining to compensation or
severance, and it likewise fully supersedes any and all other conflicting
agreements or understandings between the Parties.

 

19.   Binding Effect.  Employee has carefully read this agreement, knows the
contents THEREOF, Understands its terms, their meAning, and their effect upon
his rights and the duties hereby undertaken by him, freely and vountarily
assents to all the terms and conditions hereof, understands the final and
binding effect of this agreement, and signs the same as his own free act, with
the full intent of releasing employer from all claims as set forth HEREin.

 





7

 

--------------------------------------------------------------------------------

 

 



I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS SEPARATION AGREEMENT AND GENERAL
RELEASE AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL AND FINAL RELEASE
AND WAIVER OF CLAIMS SET FORTH ABOVE. I FURTHER ACKNOWLEDGE THAT I HAVE
VOLUNTARILY ENTERED INTO THIS AGREEMENT AND GENERAL RELEASE, THAT I HAVE NOT
RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN
THIS AGREEMENT, AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY AND BEEN ENCOURAGED
TO HAVE THIS AGREEMENT REVIEWED BY AN ATTORNEY.

 

 

Picture 1 [c454-20140630ex101a847e1g1.jpg]

 



8

 

--------------------------------------------------------------------------------